Rogers, Circuit Judge,
concurring:
In returning this case to the district court, the three judges originally assigned to hear this appeal have, upon reconsideration, concluded that our Title VII precedent does not bar Ortiz-Diaz from proceeding to trial on his claims. For the reasons set forth in my dissent from the now-vacated, opinion, Ortiz-Diaz v. United States Dep’t of Hous. and Urban Dev., 831 F.3d 488, 494-500 (D.C. Cir. 2016) (Rogers, J., dissenting), I welcome this result.1
Perhaps our reconsideration will serve as a shot across the bow that courts in this Circuit must adhere to the summary judgment standard and not prematurely reject evidence that a jury could reasonably credit. The ink that has been spilled over the course of this appeal, however, does not augur favorably for that result. Our precedent, and the record in this case, have been so finely parsed that one can only marvel at Ortiz-Diaz’s escape from our otherwise stifling materiality standard under precedent that two judges initially concluded barred him from a judicial remedy. Ortiz-Diaz, 831 F.3d at 491-93.& n.7; id. at 494 (Kavanaugh, J., concurring); see Ortiz-Diaz v. United States Dep’t of Hous. and Urban Dev., 75 F.Supp.3d 561, 568 (D.D.C. 2014). I fear that the next plaintiff, *81alleging a similar wrong, may not be as fortunate.
Therefore, it remains long past time for the en banc court to join its sister circuits to make clear that transfers denied because of race, color, religion, sex, or national origin are barred under Title VII, see Concurring Op. 81 (Kavanaugh, J.), and that any action by an employer to deny an employment benefit on such grounds is an adverse employment action under Title VII.

, Because Ortiz-Diaz proffered sufficient evidence of harm-to his career prospects to survive summary judgment, the court had no need to address whether his inability to reunite with his wife in Albany could have also constituted a materially adverse employment consequence; Suffice it to note that the court has recognized suffering personal disappointment does not necessarily place a plaintiff's claim beyond the scope of Title VII. Severe effects upon the employee’s personal life— such as. schedule changes that affect sleep schedules or interfere with the plaintiff’s education—“can render an employment action ‘adverse’ even if the employee's responsibilities and wages are left unchanged.” Ginger v. Dist. of Columbia, 527 F.3d 1340, 1344 (D.C. Cir. 2008) (quoting Freedman v. MCI Telecomms. COrp., 255 F.3d 840, 844 (D.C. Cir. 2001)); see Keeton v. Flying J, Inc., 429 F.3d 259, 265-66 (6th Cir. 2005). Again, the operative question is whether a reasonable factfin-der, considering Ortiz-Diaz’s particular circumstances, would agree with him that the transfer denial created material adversity, i.e., that the inability to relocate nearer to his wife constitutes an "objectively tangible” harm. Ginger, 527 F.3d at 1344.